Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lathrop et al (pub # 20140292665).

Consider claim 16. Lathrop et al teaches A method for interacting with controls in a graphical user interface (GUI), (abstract). comprising: 
recording user interface gestures performed by a user; (See at least paragraph 0048,  the gesture recognition module 117 includes software and utilizes hardware included in the system 100 to sense a user's gesture(s) and analyze the gesture(s) to determine one or more associated commands pertaining to the selected feature/feature set).
for each recorded gesture: 
when the gesture is performed with the user virtually touching a specific GUI control, applying the gesture to the specific GUI control; (paragraph 0074 and Fig. 6,  the user may perform an up/down swipe movement 132A, 132B with his hand 130 on the touch surface 106B.  As a result of the gesture recognition technology recognizing the gesture, the graphics that comprise the map displayed on the interface of the user interface 106A may be controlled to move in an up/down direction 132A, 132B).
and when the gesture is performed without the user virtually touching a specific GUI control, identifying a particular GUI control that the user is gazing at and applying the gesture to that particular GUI control. (paragraphs 0044 and 0070, a user could control selection of a third preset radio station on an in-vehicle system by simply looking at a third preset station button or icon on an in-vehicle GUI included in an automotive vehicle's control system and/or infotainment system, and simultaneously or subsequently tapping his finger any where he chooses, e.g., on a vehicle surface, in space or on the user's knee (see FIGS. 1A-1C; respectively), a user can indicate selection of that station on the vehicle's radio. Alternatively, because of the gaze tracking and gesture recognition technology utilized by the system, it should be understood that the user interface could conceptually be considered to be an open space. That is, one could perform a gesture in space, again with the gesture's meaning being a function of what the user is looking at while performing the gesture).

Consider claim 22. Lathrop et al teaches A user interface system comprising: 
a display presenting a plurality of graphical user interface (GUI) controls; (Figs. 3-5 and at least paragraph 0072, display 106).
an eye tracker operable to determine a direction of a user's gaze toward said display; (At least Fig. 2 and paragraph 0046, camera-based eye tracking sensor).
a gesture sensor operable to detect gestures performed in an airspace; (At least Fig. 2 and paragraph 0046, gesture tracking sensor).
a processor connected to said display, said eye tracker and said gesture sensor; (Fig. 2 and paragraph 0048 processors 112).
and a non-volatile storage medium storing instructions, which, when executed by said processor, cause said processor to record user interface gestures based on output from said gesture sensor, and for each recorded gesture, (See at least paragraph 0048,  the gesture recognition module 117 includes software and utilizes hardware included in the system 100 to sense a user's gesture(s) and analyze the gesture(s) to determine one or more associated commands pertaining to the selected feature/feature set).
when the gesture is performed with a user virtually touching a specific GUI control, apply the gesture to the specific GUI control, (paragraph 0074 and Fig. 6,  the user may perform an up/down swipe movement 132A, 132B with his hand 130 on the touch surface 106B.  As a result of the gesture recognition technology recognizing the gesture, the graphics that comprise the map displayed on the interface of the user interface 106A may be controlled to move in an up/down direction 132A, 132B).
and when the gesture is performed without the user virtually touching a specific GUI control, identify a particular GUI control that the user is gazing at, based on output from said eye tracker, and apply the gesture to the particular GUI control. (paragraphs 0044 and 0070, a user could control selection of a third preset radio station on an in-vehicle system by simply looking at a third preset station button or icon on an in-vehicle GUI included in an automotive vehicle's control system and/or infotainment system, and simultaneously or subsequently tapping his finger any where he chooses, e.g., on a vehicle surface, in space or on the user's knee (see FIGS. 1A-1C; respectively), a user can indicate selection of that station on the vehicle's radio. Alternatively, because of the gaze tracking and gesture recognition technology utilized by the system, it should be understood that the user interface could conceptually be considered to be an open space. That is, one could perform a gesture in space, again with the gesture's meaning being a function of what the user is looking at while performing the gesture).Consider claim 17. Lathrop et al further teaches The method of claim 16, wherein the user interface gestures are members of the group consisting of: slide gestures, sweep gestures, spread gestures and tap gestures. (0074, up/down swipe gesture).Consider claim 18. Lathrop et al further teaches The method of claim 16, further comprising altering the particular GUI control that the user is gazing at, to indicate to the user that gestures performed without the user virtually touching a specific GUI control will be applied to the altered GUI control. (Fig. 9 and paragraph 0076, suppose the user 124 looks at the instrument cluster display 106A with the intent to change the radio station shown on a station list displayed on the infotainment system display (e.g., 106A). Again, the display may change some visual property to indicate to the user that this is the area of interest 128).Consider claim 19. Lathrop et al further teaches The method of claim 18, wherein said altering comprises at least one member of the group consisting of highlighting and enlarging. (Figs. 8 and 9 the selected item on the display is highlighted).Consider claim 20. Lathrop et al further teaches The method of claim 16 further comprising translating each recorded gesture to a command in accordance with a human interface device (HID) protocol. (paragraph 0048, the gesture recognition module 117 includes software and utilizes hardware included in the system 100 to sense a user's gesture(s) and analyze the gesture(s) to determine one or more associated commands pertaining to the selected feature/feature set). Consider claim 21. Lathrop et al further teaches The method of claim 16 wherein a determination as to whether or not the gesture is performed with the user virtually touching a specific GUI control, is based on a detection plane in which the gesture is detected. (paragraph 0046, The at least one input/output device 108 may include, for example, a camera-based hand and finger gesture tracking sensor and/or tactile control surface (e.g., two-dimensional surface that includes sensors to detect user applied pressure to form glyphs or other instructions), thus a detection plane).Consider claim 23. Lathrop et al further teaches The user interface system of claim 22 wherein said gesture sensor and said eye tracker are housed in a common housing and activated by a shared controller. (Fig. 2 and paragraph 0046).Consider claim 24. Lathrop et al further teaches The user interface system of claim 22 wherein said processor determines whether the gesture is performed with the user virtually touching a specific GUI control, or whether the gesture is performed without the user virtually touching a specific GUI control, based on a detection plane in which the gesture is detected by said gesture detector. (paragraph 0046, The at least one input/output device 108 may include, for example, a camera-based hand and finger gesture tracking sensor and/or tactile control surface (e.g., two-dimensional surface that includes sensors to detect user applied pressure to form glyphs or other instructions), thus a detection plane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al (pub # 20140292665) in view of Knox et al (pub # 20150154001).
Consider claim 25. Lathrop et al does not specifically disclose The user interface system of claim 22 wherein said processor determines whether the gesture is performed with the user virtually touching a specific GUI control, or whether the gesture is performed without the user virtually touching a specific GUI control, based on a distance where the gesture is performed from said display.  However Knox et al in at least paragraph 0038 discloses a proximity sensor for determining whether a gesture was performed within a predefined distance of the device.  Therefore it would have been obvious to combine the proximity sensor of Knox et al with the system of Lathrop et al in order to accurately determine whether the user touched the interface or not.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624   


/MARK EDWARDS/Primary Examiner, Art Unit 2624